Citation Nr: 9918920	
Decision Date: 07/12/99    Archive Date: 07/20/99

DOCKET NO.  97-27 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an effective date prior to February 27, 1996, 
for entitlement a 100 percent evaluation for service-
connected post-traumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel


INTRODUCTION

The veteran had active service from November 1964 to October 
1968 and from November 1968 to June 1989.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a September 1997 rating decision from the Los 
Angeles, California, Department of Veterans Affairs (VA) 
Regional Office (RO), which granted an evaluation of 
100 percent for service-connected PTSD effective February 27, 
1996.  


FINDINGS OF FACT

1. The veteran ceased working and was hospitalized with 
diagnoses of depression and PTSD in January 1995.  

2. In February 1996, the veteran filed a claim for VA 
benefits for service connection for PTSD.  

3. By rating decision in March 1997, the RO granted service 
connection for PTSD with a 30 percent evaluation, 
effective from February 27, 1996.  

4. The veteran timely perfected an appeal to the initial 
evaluation of 30 percent for service-connected PTSD.  

5. In September 1997, the RO granted an evaluation of 100 
percent for service-connected PTSD effective February 27, 
1996.




CONCLUSION OF LAW

The effective date for the grant of service connection for 
PTSD with an evaluation of 100 percent is February 27, 1996, 
the date of the receipt of the veteran's claim for 
compensation. 38 U.S.C.A. §§ 5107, 5110 (West 1991 & Supp. 
1998); 38 C.F.R. §§ 3.155, 3.157, 3.400 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Factual Background

The record contains VA hospitalization records from January 
to March 1995, indicating diagnoses of PTSD and major 
depression.  In January 1995, Dr. R.M. indicated that the 
veteran was under his care for treatment of PTSD caused by 
his wartime experiences in Vietnam.  

In February 1996, the veteran filed an initial claim for VA 
benefits for service connection for PTSD.  By rating decision 
in March 1997, the RO granted service connection for PTSD 
with a 30 percent evaluation, effective from 
February 27, 1996.  The veteran timely filed a notice of 
disagreement to this decision in April 1997.  A statement of 
the case, continuing the 30 percent evaluation, was issued in 
June 1997 and the veteran filed a VA Form 9, substantive 
appeal, in August 1997.  

At a hearing before an RO hearing officer in August 1997, the 
veteran testified that he had last worked in January 1995.  
The veteran's spouse stated that, at that time, the veteran 
was hospitalized for his PTSD and took disability retirement 
in October 1995.  Transcript, p. 2 (Aug. 1997). 

In September 1997, the RO granted an increased evaluation of 
100 percent for service-connected PTSD effective February 27, 
1996.  

By letter dated in February 1998, the veteran's VA attending 
physician stated that the veteran's PTSD remained refractory 
to intensive psychiatric treatment including individual, 
couples and group psychotherapy, combined with medication.  
The physician indicated that the veteran's 100 percent work 
disability was permanent and began in January 1995.  

In his notice of disagreement, received in February 1998, the 
veteran stated that his PTSD symptomatology was manifest at 
the time of his VA Agent Orange examination in March 1989, 
and that his condition had worsened since that time.  He 
indicated that he was totally disabled since January 1995 
when he ceased working.  He further indicated that treatment 
for a mental disorder would prevent him from returning to his 
position or a similar position in the aerospace industry with 
a security clearance.  

At a hearing before an RO hearing officer in February 1998, 
the veteran testified that he was admitted to the hospital on 
January 11, 1995 for PTSD and remained there for three 
months.  Transcript, pp. 6, 8 (Feb. 1998).  The veteran 
indicated that he exhibited headaches, memory change, sleep 
disturbance, crying spells, thoughts of suicide, social 
withdrawal, depression, weight change, and syncope at the 
1989 Agent Orange examination, but did not want to seek 
treatment for fear of losing his top-secret clearance at his 
job.  Transcript, p. 7 (Feb. 1998).  

At a hearing before the undersigned in February 1999, the 
veteran testified that he was hospitalized in January 1995 
for PTSD.  Transcript, p. 3 (Feb. 1999).  He reported that 
his last day of work was January 6, 1995.  Transcript, p. 4 
(Feb. 1999).  He stated that his state disability insurance 
and Social Security disability benefits were effective 
January 9, 1995.  Transcript, p. 10 (Feb. 1999).  He 
indicated that a VA physician had recommended VA outpatient 
mental health treatment in 1989, but he feared that seeking 
treatment would cause him to lose his top secret security 
clearance at work.  Transcript, pp. 12-13 (Feb. 1999).  




II. Analysis

In general, the effective date of an evaluation and award of 
pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 C.F.R. § 3.400.  (1998).  

The Board notes that the instant appeal began with a notice 
of disagreement with an initial rating award and is based on 
an original claim and not a claim for an increased 
evaluation.  See Fenderson v. West, 12 Vet. App. 199, 125 
(1999).  Therefore, the effective date of the veteran's award 
of a 100 percent evaluation for PTSD will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is later.  38 C.F.R. § 3.400(a).  The medical records and the 
testimony of the veteran and his spouse indicate diagnosis of 
PTSD in January 1995, at which time the veteran ceased 
employment.  The medical records indicated that the veteran's 
symptoms had been increasing leading up to the 
hospitalization in January 1995 and the veteran's attending 
physician indicated that the veteran's condition was 100 
percent disabled beginning in January 1995.  However, the 
veteran's formal claim was not received until February 1996.  

The veteran contends that an informal claim was filed via the 
VA treatment and hospitalization records noting diagnosis of 
PTSD due to Vietnam stressors.  A communication or action, 
indicating intent to apply for one or more benefits under the 
laws administered by VA, submitted by a claimant, his/her 
representative, or a Member of Congress, may be considered an 
informal claim.  Such a claim must identify the benefit 
sought.  38 C.F.R. § 3.155. The United States Court of 
Appeals for Veterans Claims (known as the United Stated Court 
of Veterans Appeals prior to March 11, 1999) (hereinafter, 
"the Court") has held that a report of examination or 
hospitalization may be accepted as an informal claim for 
benefits, but only after there has been a prior allowance or 
disallowance of a formal claim for compensation.  Crawford v. 
Brown, 5 Vet. App. 33, 35-6 (1993); 38 C.F.R. § 3.157; see 
also Dunson v. Brown, 4 Vet. App. 327, 329-30 (1993).  
Accordingly, the provisions of 38 C.F.R. 3.157 under which an 
informal claim may consist of a report of examination or 
hospitalization are inapplicable in this case since that 
regulations pertains only to the use of an examination or 
hospitalization report in cases in which an increased benefit 
is sought or where the claim has been denied and the claimant 
wishes to reopen the claim.  Although the veteran was treated 
for PTSD at a VA hospital prior to February 27, 1996, and 
symptoms consistent with a diagnosis for PTSD were noted on 
examination in March 1989, 38 C.F.R. § 3.157 does not apply 
since service connection was not in effect for PTSD at that 
time and, thus, a VA treatment record could not be an 
informal claim.  


ORDER

An effective date earlier than February 27, 1996, for the 
grant of service connection for PTSD with an evaluation of 
100 percent is denied.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

